J-S83040-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    DARNELL DOGAN                              :
                                               :
                      Appellant                :       No. 2878 EDA 2016

           Appeal from the Judgment of Sentence September 6, 2016
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0000557-2014


BEFORE: GANTMAN, P.J., OLSON, J., and DUBOW, J.

MEMORANDUM BY GANTMAN, P.J.:                             FILED APRIL 09, 2018

        Appellant, Darnell Dogan, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his jury

trial conviction of possession with intent to distribute (“PWID”).1 We affirm.

        In its opinion, the trial court fully and accurately sets forth the relevant

facts and procedural history of this case.         Therefore, we have no need to

restate them. We add the court sentenced Appellant on September 6, 2016,

to twenty-one (21) to forty-two (42) months’ incarceration, plus five (5)

years’ probation. On September 13, 2016, Appellant filed a timely notice of

appeal.     The court ordered Appellant on September 20, 2016, to file a

concise statement of errors complained of on appeal per Pa.R.A.P. 1925(b);
____________________________________________


1   35 P.S. § 780-113(a)(30).
J-S83040-17


Appellant complied on February 24, 2017, following an extension.

      Appellant raises one issue for our review:

         DID NOT THE TRIAL COURT ERR IN DENYING APPELLANT’S
         CHALLENGE, PURSUANT TO BATSON V. KENTUCKY, [476
U.S. 79, 106 S.CT. 1712, 90 L.ED.2D 69 (1986)], TO THE
         COMMONWEALTH’S RACIALLY DISCRIMINATORY USE OF
         PEREMPTORY STRIKES[?]

(Appellant’s Brief at 3).

      “The decision whether to disqualify a juror is within the sound

discretion of the trial court and will not be reversed in the absence of a

palpable abuse of discretion.” Commonwealth v. Stevens, 559 Pa. 171,

197, 739 A.2d 507, 521 (1999).       “A challenge for cause to service by a

prospective juror should be sustained and that juror excused where that

juror demonstrates through his conduct and answers a likelihood of

prejudice.” Commonwealth v. Ingber, 516 Pa. 2, 7, 531 A.2d 1101, 1103

(1987). “The trial court makes that determination based on the prospective

juror’s answers to questions and demeanor.” Stevens, supra at 197, 739
A.2d at 521.

         The challenge of a juror for cause is addressed to the trial
         judge, and much weight must be given to his judgment in
         passing upon it. In exercising his discretion as to the
         fitness of a juror to serve, he has the juror before him, and
         much latitude must be left to him; and the weight to be
         given to the answers of a juror when examined on his voir
         dire is not to be determined exclusively by his words as we
         read them in the printed record. They are first to be
         weighed by the trial judge who sees and hears the juror,
         and, in the exercise of a wide discretion, may conclude
         that he is not competent to enter the jury box for the
         purpose of rendering an impartial verdict, notwithstanding

                                     -2-
J-S83040-17


           his words to the contrary….

Commonwealth v. Robinson, 581 Pa. 154, 204, 864 A.2d 460, 490

(2004), cert. denied, 546 U.S. 983, 126 S. Ct. 559, 163 L. Ed. 2d 470 (2005)

(quoting Commonwealth v. Sushinskie, 242 Pa. 406, 413, 89 A. 564, 565

(1913)).     “[A] finding regarding a [venireperson’s] impartiality ‘is based

upon determinations of demeanor and credibility that are peculiarly within a

trial judge’s province…. The trial judge is of course applying some kind of

legal standard to what he sees and hears, but his predominant function in

determining juror bias involves credibility findings whose basis cannot be

easily discerned from an appellate record.’” Commonwealth v. Smith, 518
Pa. 15, 37, 540 A.2d 246, 256 (1988) (quoting Wainwright v. Witt, 469
U.S. 412, 428-29, 105 S. Ct. 844, 854-55, 83 L. Ed. 2d 841, ___ (1985)). “A

juror’s    bias   need      not    be         proven     with       unmistakable      clarity.”

Commonwealth v. Carson, 590 Pa. 501, 573, 913 A.2d 220, 262 (2006),

cert. denied, 552 U.S. 954, 128 S. Ct. 384, 169 L. Ed. 2d 270 (2007).

      Applying    the     rationale      of    Batson     to    a    claim    of   purposeful

discrimination    based    on     race    and/or       gender   as     it   applies   to   jury

selection/elimination requires the following under Pennsylvania law:

           To establish…a prima facie case, a defendant must show
           that he is of a cognizable racial group, and that the
           prosecutor has exercised peremptory challenges to remove
           from the venire members of the defendant’s race. Second,
           the defendant is entitled to rely on the fact…that
           peremptory challenges constitute a jury selection practice
           that permits those to discriminate who are of a mind to
           discriminate. Finally, the defendant must show that these

                                              -3-
J-S83040-17


          facts and any other relevant circumstances raise an
          inference that the prosecutor used that practice to exclude
          venire[persons] for the petit jury on account of their race.
          This combination of factors in the empanelling of the petit
          jury, as in the selection of the venire, raises the necessary
          inference of purposeful discrimination.

Commonwealth v. Hill, 727 A.2d 578, 581-82 (Pa.Super. 1999), appeal

denied, 561 Pa. 653, 747 A.2d 898 (1999) (internal quotations omitted)

(emphasis in original).   After establishing this record, the trial court must

consider the totality of the circumstances to determine whether the

defendant has made a prima facie case of purposeful discrimination. Id.

     After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Charles A.

Ehrlich, we conclude Appellant’s issue merits no relief.        The trial court

opinion comprehensively discusses and properly disposes of the question

presented. (See Trial Court Opinion, filed May 17, 2017, at 3-7) (finding:

record does not demonstrate Commonwealth purposefully discriminated

against    African-American     venirepersons;    during    Batson        hearing,

Commonwealth offered credible, specific, and race-neutral explanations for

striking each African-American venireperson at issue). The record supports

the trial court’s rationale, and we see no reason to disturb it. Accordingly,

we affirm the judgment of sentence.

     Judgment of sentence affirmed.

     Judge Dubow joins this memorandum.

     Judge Olson concurs in the result.

                                      -4-
J-S83040-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/9/18




                          -5-
.-                                                                                           Circulated 03/19/2018 04:53 PM




                   IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                           FIRST JUDICIAL DISTRICT OF PENNSYLVANIA                                                    FILED
                               TRIAL DMSION - CRIMINAL SECTION
                                                                                                                  MAY 1 7 2017
                                                                                                          Office of Judicial Record
              Commonwealth of Pennsylvania                         CP-51-CR-0000557-2014 Appeals/PostTrlal


                            v.

                                                                   SUPERIOR COURT
                     Darnell Dogan                                 NO. 2878 EDA 2016
                                                                      CP-51-CR-0000557-2014 Comm. v: Dogan, Darnall
                                                                                         Opinion




                                                                                              IHI
                                                  OPINION

     Ehrlich, J.                                                           HIIIIIH
                                                                               7948177431
                                                                                          11111
             Darnell Dogan, hereinafter Appellant, was found guilty of possession of a controlled

     substance with intent to deliver heroin and/or crack cocaine following a jury trial on June 20, 2016.

     The charges stem from a series of drug transactions on the 2900 block of Gransback Street in North

     Philadelphia on December 30, 2013.

             On September 6, 2016, Appellant was sentenced to an aggregate term of twenty-one to

     forty-two months of incarceration. A timely appeal followed.

             On appeal, Appellant avers three points of error:

                     1. The court erred in denying the defendant's challenge pursuant to Batson v.
                        Kentucky, to the Commonwealth's raciaJiy-discriminatory use of peremptory
                        strikes.

                     2. The court erred in denying the defendant's request to have new counsel
                        appointed, and in failing to conduct a sufficient inquiry regarding the
                        development of irreconcilable differences with the attorney/client relationship.

                     3. The court erred in denying the defense motion to set aside the verdict and for
                        a new trial where there was evidence that paperwork used during voir dire was
                        taken and used to pass a message relating to pretrial negotiations,
                        demonstrating that outside parties had information related to the inner
                                   of
                        workings the case, raising the specter of jury tampering, improper extrinsic
,,
I




                         influence on the jury and a reasonable likelihood of prejudice, thereby
                         impugning the integrity of the verdict and denying the defendant his right to a
                         fair trial.

     Appellant's Pa.RAP. 1925(b) Statement.

            As discussed below, these claims are without merit. Accordingly, no relief is due.

                                                The Evidence

            On December 30, 2013 at approximately 1 :00 p.m., Officer Louis Hardy and Officer Carl

     Stubbs setup surveillance in the area of 2900 Gransback Street. Notes of Testimony (''N.T."),

     6/16/2016, at 45. Officer Hardy surveyed the area using 20 by 50 binoculars from the passenger

     seat of a vehicle. Id. The binoculars amplified his field of view to twenty times that of the naked

     eye. Id. Officer Hardy observed Appellant walk back and forth on the block while counting

     money. Id. at 50.

            Officer Hardy has been a Philadelphia police officer for 26 years. Id. at 43. He was a

     member of·the Narcotics Strike Force for three years. Id. For the last 16 years, he has been a

     member of the Narcotics Field Unit. Id. at 43. Based on his training and experience in the East

     Division, he stated the area is a popular drug trafficking section of the city and is "infested with

     drugs." Id. at 48. When police conduct surveillance of this particular area, Officer Hardy said it,

     "is not a question of if there is a dealer selling drugs on the block, it[']s [a] matter of when the

     dealer is going to show [sic] on the block selling drugs." Id. at 46.

            From about 1 :00 p.m. to 1 :50 p.m., Officer Hardy observed four separate drug transactions

     between Appellant and others on Gransback Street. Id. During each transaction, the individuals

     would engage in a brief conversation with Appellant before handing him money. Id. Appellant

     would then walk to a garage on Gransback Street, bend down out of view, stand up and walk back

     to these same individuals. Id Appellant handed an unidentified object to each of them. Id. at 58.

     During each incident, no one was present other than Appellant and the buyers. Id. In the first

                                                       2
three incidents, the suspected buyers were stopped by police following the observed transactions.

Id. Each of these buyers tested positive for narcotics once stopped by police. Id. at 60.

       Appellant was arrested by Officer Stubbs following the fourth transaction. Id. Officer

Stubbs recovered $120 from Appellant's person. Id. Officer Stubbs' back-up, Officer Kuhn, went

to the garage area that Appellant frequented during the transactions. Id. He recovered a cellophane

packet containing ten packets of heroin. Id. The packets matched what was recovered from two

of the individuals. Id. at 61. Following a two-day trial, Appellant was found guilty of possession

with intent to distribute illegal drugs by a jury of his peers.

                                              Discussion

                                          Batson Challenge

       Appellant's first contention on appeal is that the court erred in denying the defendant's

challenge pursuant to, Batson v. Kentucky, regarding the Commonwealth's racially discriminatory

use of peremptory strikes. 476 U.S. 79 (1986).

       In Batson, the U.S. Supreme Court held that "the Equal Protection Clause forbids [a]

prosecutor to challenge potential jurors solely on account of their race." Id. at 89. The framework

for analyzing a Batson claim is as follows:

               · [Fjirst, the defendant must make a prima facie showing that the

        circumstances give rise to an inference that the prosecutor struck one or more

       prospective jurors on account of race, second, if the prima fa_cie showing is made,

       the burden shifts to the prosecutor to articulate a race-neutral explanation for

        striking the juror(s) at issue, and third, the trial court must then make the ultimate

       determination of whether the defense has carried its burden of proving purposeful

       discrimination.



                                                   3
Id. at 97.

        To establish a prima facie case of purposeful discrimination ... the defendant must show

that he [i]s a member of a cognizable racial group, that the prosecutor exercised a peremptory

challenge to remove from the venire members of the defendant's race and that other relevant

circumstances combine to raise an inference that the prosecutor removed the juror(s) for racial

reasons. Id. at 96.

        The second prong of the Batson test, involving the prosecution's obligation to come

forward with a race-neutral explanation of the challenges once aprimafacie case is proven, "does

not demand an explanation that is persuasive, or even plausible." Purkett v. Elem, 514 U.S. 765,

767-68 (1995). Rather, the issue at that stage "is the facial validity of the prosecutor's explanation.

Unless a discriminatory intent is inherent in the prosecutor's explanation, the reason offered will

be deemed race neutral." Id.

        If a race-neutral explanation is tendered, the trial court must then proceed to the third prong

of the test, i.e., the ultimate determination of whether the opponent of the strike has carried his

burden of proving purposeful discrimination. Id at 768. It is at this stage that the persuasiveness

of the facially-neutral explanation proffered by the Commonwealth is relevant. Id.

        "The trial court's decision on the ultimate question of discriminatory intent represents a

finding of fact of the sort accorded great deference on appeal and will not be overturned unless

clearly erroneous." Miller-El v. Cockrell, 537 U.S. 322, 340 (2003) (quoting Hernandez v. New

York, 500 U.S. 352, 364 (1991) (plurality)). There will seldom be much evidence bearing on that

issue, and the best evidence often will be the demeanor of the attorney who exercises the challenge.

Id. As with the state of mind of a juror, evaluation of the prosecutor's state of mind based on




                                                   4
demeanor and credibility lies 'peculiarly within a trial judge's province.' Hernandez v. New York,

500U.S. 352, 365 (1991).

       Pursuant to Pennsylvania Rule of Criminal Procedure Rule 634, "In trials involving a non-

capital felony and when there is only one defendant, the Commonwealth and the defendant shall

each be entitled to 7 peremptory challenges." 2A West's Pa. Prac., Rules of Criminal Procedure

Rule 634.

       The record reveals that, approximately two-thirds of the way through voir dire, the Public

Defender raised a Batson challenge in response to the Assistant District Attorney's use of

preemptory strikes. N.T. 6/15/2016 at 34. The Public Defender argued the Assistant District

Attorney had used every preemptory strike, except one, against prospective African American

jurors. Id. at 35. In response, the court held a Batson hearing and instructed the Commonwealth

to offer an explanation for each strike. Id.

       The Assistant District Attorney explained his reason for striking the African-American

venire persons, respectively, as follows:

       MICHAEL MANARA: Juror No. 9 was the black female. The issue the

       Commonwealth had with strike was two incidents that I believe she had with the

       police. I believe it was stolen car or some of those things where there were no arrests

       made [sic]. So it was twice she called the police and no arrests were made ... Juror

       No. 21 yesterday [sic] is a black male. The reason for the strike is [sic] when he

       was answering his questions he seemed out of it. He didn't actually know what his

       wife did for a living. I don't believe he knew what her age was. Juror No. 27

       yesterday was a black male. The way he pulled out his questionnaire, on top of the

       fact that... the way it was filled out was a problem. As well as today, Juror No. 2



                                                  5
       there was [sic] some issues with [a] hearing problem. She didn't seem to understand

       or hear when she first looked out [sic] when Your Honor was talking. She looked

       at me. So I want a juror to pay attention. That was the reason for the strike. And

       [Juror No. 7] doesn't have a job, not in college. Also, the fact that during your

       opening voir dire ... his eyes were closed. I also wrote the fact that I believe he was

       snickering during one of the questions. That is the reason for the strike ...

N.T. 6/15/2016 at 35-37.

       Under the burden-shifting framework of Batson, Appellant was required to establish a

prima facie case of purposeful discrimination in certain peremptory challenges before the

Commonwealth was required to provide race-neutral reasons for those challenges. Batson, at 97.

Once the Commonwealth provided such reasons, the burden returned to Appellant to dispute the

persuasiveness of those reasons.

       In determining whether the prosecution has satisfied its burden of producing a race-neutral

explanation for a peremptory challenge, it is important to remember that "the ultimate burden of

persuasion regarding racial motivation rests with, and never shifts from, the opponent of the

strike." Rice v. Collins, 546 U.S. 333, 338 (2006) (quoting Purkett, 514 U.S. at 768, 115 S. Ct.
1769) (emphasis added). Com. v. Cook, 952 A.2d 594, 607 (Pa. 2008).

       In the instant case, there was no evidence presented of purposeful discrimination. Neither

Appellant's argument on appeal nor objection during voir dire refer to any circumstances which

indicate discriminatory intent, other than the percentage of African-Americans stricken. As

demonstrated during the Batson hearing, the prosecutor offered specific explanations with respect

to these particular African-American venire persons. His explanation for striking each African-

American juror were specific, credible and race-neutral. The ability to be fair and impartial, remain



                                                  6
physically and mentally alert and follow simple court instructions, constitute valid reasons to strike

a prospective juror.

       These reasons offer evidence as to the     state   of mind of the prosecutor in voir dire. As

stated, an evaluation of the prosecutor's state of mind based on demeanor and credibility lies within

a trial court's province. For the foregoing reasons, Appellant's claim that the court erred in denying

Appellant's challenge pursuant to Batson must fail

                                    Attorney/Client Relationship

       Appellant next contends the court erred in denying the defendant's request to have new

counsel appointed and failed to conduct a sufficient inquiry into the development of irreconcilable

differences within the attorney- client relationship. This claim should fail because "irreconcilable

differences warranting appointment of new counsel are not established where the defendant merely

alleges a strained relationship with counsel, where there is a difference of opinion in trial strategy,

where the defendant lacks confidence in counsel's ability, or where there is brevity of pre-trial

communications." Commonwealth v. Grazier, 570 A.2d 1054, 1055-56 (Pa. Super. 1990).

       The right to appointed counsel does not include the right to counsel of the defendant's

choice. Commonwealth v. Albrecht, 720 A.2d 693, 709 (Pa. 1998). As a general rule, a defendant

must show irreconcilable differences between himself and his court appointed counsel before a

trial court will be reversed for refusing to appoint new counsel. Whether to grant a defendant's

petition to replace court appointed counsel is a decision which is left to the sound discretion of the

trial court. Grazier, at 1055.

       On the first day of trial in the instant case, the Public Defender informed the court that

Appellant wished to remove her as counsel. N.T. 6/16/2016 at 9. The Public Defender stated

Appellant felt the two were "having problems communicating in a way that [Appellant] finds



                                                   7
satisfactory." Id. at 10.    Furthermore, the Public Defender stated Appellant did not, "feel

comfortable that I am representing him in a way that he feels is in his best interest. He's concerned

about my professionalism. And he wants to make sure that he has an attorney he is comfortable

with to try his case." Id. Appellant explained to the court his issues with counsel's representation.

Id. He stated he was concerned that the Public Defender discussed details of his case in the hallway

before court that day. Id. Their conversation was allegedly within earshot of the police officers

and Assistant District Attorney. Id. Furthermore, Appellant stated the Public Defender told him

there would be "no more discussion of [his] case" before trial. Id. at l l.

       The court called on the Public Defender to respond. The Public Defender stated she did

not discuss any facts of the case, or anything related to Appellant's case, in the hallway. Id. It

was simply a conversation regarding whether the two would discuss the case further. Id. She told

Appellant, "if he had specific questions for me, I'd be happy to answer them, but right now I need

to focus on being mentally prepared for opening and closing." Id. at 12.

       The court found the Public Defender was ready, willing and able to provide Appellant with

effective representation given her experience and preparation. Id. The court advised Appellant

that he had a right to effective representation - not any particular representation of his choice. Id.

Although Appellant may not have felt comfortable with the Public Defender, the court held his

grievance was an insufficient basis to appoint new counsel. Id.

       This case is similar to the facts of Commonwealth v. Chew. 487 A.2d 1379 (Pa. Super.

1985). In Chew, the defendant became dissatisfied with appointed counsel due to a difference of

opinion in trial strategy and what the defendant perceived as counsel's inadequate preparation for

trial. The defendant was so disgruntled that he spit in counsel's face on the first day of trial. Id.

However, the trial court held counsel was both willing and able to represent the defendant and the



                                                  8
motion for appointment of counsel was denied. Id. On appeal, the Superior Court held the trial

court did not abuse its discretion. The court noted, "An indigent defendant does not have a right

to counsel of his own choosing, and mere differences of opinion concerning strategy or the brevity

of pre-trial communications does not compel the appointment of new counsel." Id. at 1383.

       Here, Appellant's counsel informed the court that Appellant felt the two were still "having

problems communicating in a way that [the Appellant] finds satisfactory." Appellant did not "feel

comfortable that [the Public Defender was] representing him in a way that he feels is in his best

interest." Appellant stated be was concerned about the public defender's professionalism and

wanted "an attorney he is comfortable with to try his case." The court directed Appellant to

describe specific issues he was having with the Public Defender. Appellant proceeded to explain

his concern with counsel's lack of privacy given that she spoke about his case within earshot of

the police and members of the District Attorney's Office. In rebuttal, the Public Defender stated

she did not discuss any facts of the case, or anything related to the case, in the hallway. She said

she was simply trying to discuss the status of Appellant's case and dissuade him from making

outbursts in the courtroom. The court questioned counsel regarding her preparation and familiarity

with the case and concluded she was adequately prepared. The court found she was both willing

and able to defend the charges against Appellant. As a result, the court denied Appellant's request

for appointment of new counsel.

       Similar to Chew, it was not an abuse of discretion for the court to deny Appellant's request

for new counsel. The court held a hearing to discuss Appellant's issues, heard from the respective

parties and confirmed the Public Defender was ready, willing and able to proceed on Appellant's

behalf. After sufficient inquiry the court concluded the Public Defender was an experienced and

competent trial attorney who could render effective representation in this case.         As stated,



                                                 9
Appellant's lack of confidence in counsel's ability, or concern regarding the brevity of pre-trial

communications, constitute an insufficient bases on which to appoint new counsel.

         Therefore, Appellant's motion for appointment of counsel was properly denied and

Appellant's claim must fail.

                                          Jury Tampering

         Finally, Appellant asserts the trial court erred in denying the defense motion to set aside

the verdict and for a new trial based on the paperwork discovered by Appellant's wife on the day

of the verdict.

         The denial of a motion for a mistrial is assessed on appellate review according to an abuse

of discretion standard. See Commonwealth v. Savage, 602 A.2d 309, 312 (Pa. 1992). Upon the

making of a motion, the central task confronting the trial court is to determine whether misconduct

or prejudicial error actually occurred, and if so, to assess the degree of any resulting prejudice. See

generally Commonwealth v. Boczkowski, 846 A.2d 75, 94 (Pa. 2004) (characterizing a mistrial as

an extreme remedy that needs only be granted where a prejudicial event may reasonably be said

to have deprived the defendant of a fair trial). Commonwealth v. Sanchez, 907 A.2d 477, 491 (Pa.

2006).

         A defendant has the right to have his or her case heard by a fair, impartial, and unbiased

jury and ex parte contact between jurors and witnesses is viewed with disfavor. Commonwealth

v. Brown, 786 A.2d 961, 972 (Pa. 2001 ). A trial court need only grant a mistrial where the alleged

prejudicial event may reasonably be said to have deprived the moving party of a fair and impartial

trial. Commonwealth v. Fletcher, 750 A.2d 261, 282 (Pa. 2000).

         In this case, trial lasted for two days. On June 20, 2016, at about 11: 16 a.m., the jury

 reached a verdict. N.T. 6/20/2016 at 4. The jury entered the courtroom at 11:22 a.m. Id. Shortly



                                                   10
after the court crier asked the foreperson to rise and deliver the verdict, Appellant stated, "my wife

was just presented with a statement with the jurors names .. .'' Id. The jury proceeded to deliver

the verdict and found Appellant guilty of all charges. Id. at 5. The jury then exited the courtroom.

Id. at 9.

            After the jury exited, the Public Defender informed the court that Appellant's wife was just

handed a "venire panel list. .. with something written on it." Id. On the bottom of the paper was

an anonymous message: "You should have taken the deal." Id. at 10. The paper contained .

approximately 20 - 30 names of prospective jurors summoned for the first day of jury selection.

Id. at 17. Appellant's wife stated she was handed the paper in a bathroom two floors below the

courtroom. Id. The court called Appellant's wife, Sheniya Pearson, to the stand. Id. Ms. Pearson

stated she was in the bathroom, about 20 - 15 minutes before the jury delivered the verdict, when

an unknown individual knocked on the stall door. Ms. Pearson responded, "I'm in here." Id. The

anonymous individual said, "I know," and slid a sheet of the venire panel underneath. Id. Ms.

Pearson opened the door but no one else was in the bathroom. Id. at 17. The Public Defender then

moved for a mistrial which was denied. Id.

            The Public Defender and the Assistant District Attorney stated they each passed their copy

of the venire panel sheet to the court crier on the day the jury was finalized. Id. The court crier

stated the Public Defender's copy was subsequently destroyed.              Id. The court directed the

Commonwealth to investigate the matter, specifically who was with the jury on the day of the

verdict. Id.

            On September 6, 2016, the Commonwealth submitted their findings. A week or two after

the verdict, the District Attorney's Office invited Ms. Pearson into the office to discuss the paper.

N.T. 9/6/2016 at 4. Yet, she failed to appear. Id. at 5. · The Commonwealth described how



                                                     11
detectives attempted to locate Ms. Pearson but were unable to obtain a statement. Id. The

Commonwealth indicated that no statement or additional investigation had transpired. Id. The

Public Defender requested that the court grant a new trial, given the circumstances and possible

threat to the integrity of the verdict.

        The court held a hearing. The court crier was called to the stand regarding the jury selection

procedure. The court crier directs prospective jurors through the selection process in the Juanita

Kidd Stout Criminal Justice Center. She identified the paper handed in by Ms. Pearson as the last

page of the jury panel paperwork. Id. at l 0. Per the court crier, during voir dire,jurors' names are

listed on two separate sheets of paper, and copies are made for herself, the stenographer, the court

clerk, counsel for each party and the Judge. Id. at 18. Jurors who present individual hardships are

dismissed first. Id. The remaining jurors are separated into two groups based on their answers on

the "Juror Information Questionnaire."       Individuals who answer "yes', to certain questions

regarding impartiality are circled on the venire panel sheet. The court is the only party that keeps

a copy of the circled panel sheet. Id.

        Per standard practice, the court crier keeps two copies of the venire panel sheet at her desk

during voir dire. Id. On this particular day, she stated she left the sheets on her desk while she

was at lunch and the courtroom doors remained open during the break. Id. After she returned

from lunch, she did not notice anything suspicious about the state of her desk. Id. at 19. She stated

the papers were destroyed immediately after jury selection was complete. Id. at 25.

        During opening instructions, the court instructed the jury to notify the court immediately

if anyone attempts to contact them regarding the case. Id. On the day of the verdict, the court

crier stated the jury was escorted to the second floor of the building in an effort to isolate them

from the public. Id. at 13. A court officer then escorted them to the jury deliberation room adjacent



                                                  12
to the courtroom on the sixth floor. Id. at 12. The jury started deliberating on Friday, June 17,

2016 and reached a verdict on Monday, June 20, 2016. Id. No jurors informed the court at any

time that they were contacted about the case. Id.

       At the conclusion of testimony, the Commonwealth asked the court to deny Appellant's

motion for a mistrial. Id. The Commonwealth argued the paper was of no significance since none

of the jurors on the sheet were even selected for the final jury panel. Id. These individuals had no

knowledge of the facts of the case and certainly no information regarding pretrial negotiations. Id.

The plea deal was conveyed to the defendant back in July 2015 - almost a year before trial. Id. at

28. Furthermore, on the day Ms. Pearson was allegedly handed the venire panel sheet, all jurors

were accounted for. Court staff monitored each prospective juror closely, before and during trial.

Id. The only time a juror was unsupervised was when he or she went to lunch or used the restroom.

Id.

       The Public Defender argued for a mistrial. Id. Her argument was largely based on the

ambiguity surrounding the paper's chain of custody. Id. Her concern was someone could have

obtained the venire panel sheet during jury selection, kept it and followed the defendant's wife

into the fourth floor bathroom in an effort to taint the verdict. Id. Based on these facts, she argued

the verdict should be set aside. Id. at 33.

        Appellant's claim to set aside the verdict must fail for several reasons. First, Appellant

presumes prejudice from the trial court's denial of the motion to set aside the verdict. However,

this is not the test. The burden is on the moving party, here Appellant,        to   prove he suffered

prejudice. Second, once the moving party shows prejudice, the trial court must assess the extent

of the prejudice of the extraneous influence. Appellant never made this showing because he failed

to show how this information regarding pretrial negotiations had any influence on the jury. The



                                                    13
.�
     court found there was no way for the jury to have been contacted. After being assembled on the

     second floor, they were escorted directly to the jury deliberation room. Notably, not just a juror,

     anyone could have possessed the paper. Given the supervision of the jury, the possessor was most

     likely not a juror.

             Furthermore, no evidence demonstrated the paper had an impact on the jury and their

     deliberations. The only evidence proffered was a paper with an anonymous message regarding a

     year-old plea deal. Only Appellant and those close to his case would be privy to this type of

     information. To this end the court noted:

             "We had a jury deliberating[.] [So] what you're telling me is that some unknown

             person ... got that sheet the first day, kept it and on the day of the verdict found

             the defendant's wife in another floorl's] bathroom, on the fourth floor, and slipped

             under the stall to her ... [the paper containing] jurors who were never chosen and

             never involved in the case[.] [H]ow does that in any way implicate the verdict in

             this case? Because the jurors in this case had no knowledge of it, had no contacts .

             . . nothing was reported."

     N.T. 9/6/2016 at 32-33.

             The court denied Appellant's motion given the lack of evidence.          No evidence was

     presented that any juror was contacted or tainted with outside information - including any pretrial

     negotiating between Appellant and the Commonwealth. No evidence even slightly supported the

     idea that pretrial negotiations were made available to jurors. No court staff was contacted and no

     juror was reportedly involved. There was no argument made as to what impact, if any, this

     extraneous information had on the verdict. All that Appellant offered was a piece of paper with

     an anonymous message regarding a year old plea deal. As the court stated, none of the jurors on



                                                      14
the paper allegedly handed to Appellant's wife were even selected for the final jury panel. Even

if this information was relayed to the jurors they would have no way of knowing who Ms. Pearson

was or her relation to Appellant.       Appellant's argument essentially states because there is

ambiguity surrounding what, if any, influence the paper had on the jury, the verdict should be set

aside.   However, Appellant failed to show he suffered any prejudice in connection to this

document.

         The court concluded Appellant tried to subvert the jury's verdict by having his wife

fraudulently claim an unknown individual gave her a note containing information related to plea

negotiations. Appellant and his wife conspired to undermine the jury's verdict and threaten the

integrity of the court. Based on observations and a review of his record, the court found Appellant

was a manipulative liar who has consistently failed to respect the judicial system.

         Due to the lack of evidence, the court found the sheet did not impact the jury. Throughout

trial the jury was confined to the second and sixth floors of the Juanita Kidd Stout Criminal Justice

Center. The jury was closely supervised and all reasonable steps were taken to ensure these

individuals were shielded from any outside influence. It would have been nearly impossible for

any individual on the final jury panel to have had access to this type of information.

         For the foregoing reasons, Appellant's claim that the court erred in denying the motion for

a mistrial must fail.




                                                 15
: e


                                                   Conclusion

              In summary, this court has carefully reviewed the entire record and finds no harmful,

      prejudicial, or reversible error and nothing to justify the granting of Appellant's request for relief.

      For the reasons set forth above, the judgment of the trial court should be affirmed.




                                                                                                           J.




                                                        16